Been, Presiding Judge.
The primary issue in this case appears to be whether the use and operation of a hot air balloon fitted with a passenger gondola, actually in flight although only 15 feet off the ground when plaintiff fell, is an aircraft coming within the exclusionary language of an insurance policy. This type of balloon would seem to be somewhere mid-between a “hang glider” on the one hand and an “airplane” on the other. We believe the holding in Fireman’s Fund Ins. Co. v. Long, 148 Ga. App. 216 (251 SE2d 133) (1978) substantially controls this case under consideration. The trial court erred in denying appellant’s summary judgment and in granting summary judgment for appellee.

Judgment reversed with direction to enter an order in favor of appellant consistent with the holding in this case.


Sognier and Pope, JJ., concur.